In an action to foreclose a mortgage, the defendant Hiram *1050Charles appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Adams, J.), entered September 10, 2010, as denied his motion, inter alia, in effect, to vacate his default in appearing or answering, and pursuant to CPLR 3012 (d) to compel the plaintiff to accept his late answer.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion in denying the motion of the defendant Hiram Charles, in effect, to vacate his default in appearing or answering, and pursuant to CPLR 3012 (d) to compel the plaintiff to accept his late answer, since he failed to demonstrate the existence of a potentially meritorious defense to the action (see Intervest Natl. Bank v Ashburton 70, LLC, 87 AD3d 617 [2011]; Moriano v Provident N.Y. Bancorp, 71 AD3d 747 [2010]). Balkin, J.P., Leventhal, Hall and Cohen, JJ., concur.